United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-3302
                                  ___________

Mitchell Moore, Jr.,                  *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
- Conley; J. Cofield; - Hardman;      *
Jergenson; - Lauer,                   *      [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                            Submitted: November 7, 2008
                               Filed: December 2, 2008
                                ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Former Missouri inmate Mitchell Moore, Jr., appeals the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 lawsuit. Based on our
de novo review of the record, see Popoalii v. Corr. Med. Servs., 512 F.3d 488, 499




      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
(8th Cir. 2008) (standard of review), we agree with the district court that summary
judgment was warranted. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-